The defendant’s petition for certification for appeal from the Appellate Court, 28 Conn. App. 708 (AC 10015), is granted, lirhited to the following questions:
“1. Was the Appellate Court correct in refusing to review the defendant’s claim that the trial court improperly denied his motion to dismiss which claimed that a peace officer does not have probable cause to effectuate a warrantless arrest for a misdemeanor committed outside the presence of that officer?
“2. In order to establish a violation of General Statutes § 14-224 (b), must the state prove that the defendant knew that the accident in which he was involved caused ‘injury or damage to property?’ ”